MEMORANDUM **
Zhonghe Quan, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ decision, issued on February 26, 2004, summarily affirming an immigration judge’s denial of his asylum application. We lack jurisdiction to review the Board’s *683decision because Quan’s petition for review, filed on February 28, 2005, was untimely under 8 U.S.C. § 1252(b)(1). Quan does not raise any issue regarding the Board’s decision, issued on February 9, 2005, denying his motion to reissue its earlier decision. We dismiss the petition for review for lack of jurisdiction.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.